Name: Commission Regulation (EC) NoÃ 463/2008 of 28Ã May 2008 correcting Regulation (EC) NoÃ 1484/95 as regards representative prices in the poultrymeat and egg sectors and for egg albumin, as amended by Regulation (EC) NoÃ 346/2008
 Type: Regulation
 Subject Matter: animal product;  prices;  trade;  processed agricultural produce;  foodstuff
 Date Published: nan

 29.5.2008 EN Official Journal of the European Union L 139/5 COMMISSION REGULATION (EC) No 463/2008 of 28 May 2008 correcting Regulation (EC) No 1484/95 as regards representative prices in the poultrymeat and egg sectors and for egg albumin, as amended by Regulation (EC) No 346/2008 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), and in particular Article 5(4) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (2), and in particular Article 5(4) thereof, Having regard to Regulation (EEC) No 2783/75 of the Council of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (3), and in particular Article 3(4) thereof, Whereas: (1) A check has revealed an error in the Annex to Commission Regulation (EC) No 346/2008 (4), amending representative prices in the poultrymeat and egg sectors and for egg albumin, established by Commission Regulation (EC) No 1484/95 of 28 June 1995 laying down detailed rules for implementing the system of additional import duties and fixing additional import duties in the poultrymeat and egg sectors and for egg albumin (5). The error in question should therefore be corrected. (2) Given that the representative prices and securities established resulting from the correction are favourable to importers, this Regulation should apply as from the date of application of Regulation (EC) No 346/2008. As regards the product codes affected, any duty overpayments should be reimbursed in accordance with Article 236 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (6) and with the relevant implementing rules laid down by Commission Regulation (EEC) No 2454/93 (7). (3) Regulation (EC) No 1484/95 as amended by Regulation (EC) No 346/2008 should therefore be corrected. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 The representative prices and securities applicable to certain products listed in Annex I to Regulation (EC) No 1484/95 as amended by the Annex to Regulation (EC) No 346/2008 are corrected as shown in the Annex to this Regulation. Article 2 If the representative prices and securities resulting from this Regulation are more favourable to importers than those listed in the Annex to Regulation (EC) No 346/2008, the customs office where the import was recorded may, at the request of the party concerned, refund part of the customs duty overpaid in respect of the products originating in the third countries concerned and released for free circulation during the period of application of the corrected Regulations. Refund applications must be lodged no later than the last day of the third month following that in which this Regulation enters into force and must be accompanied by the declaration of release for free circulation for the import concerned. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It will apply from 18 April 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). Regulation (EEC) No 2771/75 is to be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (2) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). Regulation (EEC) No 2777/75 is to be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (3) OJ L 282, 1.11.1975, p. 104. Regulation as last amended by Regulation (EC) No 2916/95 (OJ L 305, 19.12.1995, p. 49). (4) OJ L 108, 18.4.2008, p. 18. (5) OJ L 145, 29.6.1995, p. 47. Regulation as last amended by Regulation (EC) No 448/2008 (OJ L 134, 23.5.2008, p. 15). (6) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (7) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). ANNEX The representative price for products under CN code 0207 14 10 and for origin 01 is replaced as follows: CN code Description of goods Representative price (EUR/100 kg) Security under Article 3(3) (EUR/100 kg) Origin (1) 0207 14 10 Boneless cuts of fowls of the species Gallus domesticus, frozen 220,0 24 01 (1) Origin of imports: 01 Brazil 02 Argentina 03 Chile